Title: From George Washington to Timothy Pickering, 15 October 1798
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 15th Octr 1798

The information contained in your letter of the 3d instant was highly grateful to me. Such communications are not only satisfactory to me, but are really useful; for while I hold myself in readiness to obey the call of my Country, it is expedient that I should have more authentic information than News Paper inconsistencies, of the approaching, or receding storm; that I may regulate my private concerns accordingly. So far then as you can give this, with propriety, would be received with thankfulness; and if under the seal of confidence, will be locked up in my own breast.
It is pleasing to hear, that we had so few ships in France when the Directory thereof were pleased to lay an Embargo thereon. I wish, on many accounts, that General Pinckney was as safely landed in his own Country as I hear Mr Gerry is, after his terrible fright. I hope, so soon as he is relieved from the Panic with which he was struck, and wch must have continued whilst he remained on the watry element, he will come forward in stronger language than his last letter to Mr Talleyrand contains, and with such explanations as his own character requires, & his Country has a right to demd.
We have nothing new in this quarter; an excessive drought, which still prevails, has been hurtful to our crops; and presses sorely upon the winter grain & grass seeds which have been sown this autumn. Maryland, instead of acquiring strength in her Federal representation, by the last Election, has lost ground. What will be the result of the Elections in this state (in March next) is more I believe than any one can foretell at present. No stone is left unturned that can affect the federal Interest by the Democrats. With great esteem & regard I am—Dr Sir—Yr Obedt Hble Ser.

Go: Washington

